DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant filed a submission on 18 August 2022; however, the amendments to the specification did not clearly comply with the requirements of 37 CFR 1.121(b)(1)(ii) that amended paragraphs must include markings showing the changes made relative to the prior version of the paragraph, as detailed in the telephonic interview conducted 07 September 2022 (see the interview summary mailed 21 September 2022).
A supplemental reply was filed on 12 September 2022 correcting some of the issues of non-compliance.  By this supplemental reply, Claims 1, 14, and 15 have been amended.  Claim 10 has been canceled.  No new claims have been added.  Claims 1-9 and 11-15 are currently pending in the present response.
It is noted that Applicant has stated that no claims have been deleted and that Claims 1-15 remain pending (page 18 of the supplemental response); however, Claim 10 is clearly listed with the status of “Canceled” in the listing of claims.  It is further noted that the amendments to the specification still do not fully comply with the provisions of 37 CFR 1.121(b)(1)(iv), which states that the text of a paragraph to be deleted must not be presented with strikethrough.  However, paragraph 0016 appears to be deleted in its entirety as shown with strikethrough (page 4 of the supplemental response).  For purposes of advancing prosecution of the present application, the response has been treated as though it were fully compliant with the provisions of 37 CFR 1.121(b).  Applicant is reminded that all future amendments must comply fully with 37 CFR 1.121.

Response to Arguments

Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
Regarding the objection to the specification for failure to provide proper antecedent basis for the claimed subject matter, Applicant argues that the specification has been amended (pages 18-19 of the present response).  As detailed below, a portion of these amendments constitutes new matter.
Regarding the objection to the specification for informalities, Applicant argues that FORTIDDOS and Microsoft Word do not require generic descriptors (page 19 of the present response).  However, as per MPEP § 608.01(v), a trademark, trade name, or other mark defined by 15 U.S.C. 1127 may be used if it is accompanied by an accompanying description or if the meaning is well-known to one skilled in the relevant art.  While it is acknowledged that the Microsoft Word word processing program meets this second standard, it is not clear what the generic description of the FORTIDDOS product might entail, and Applicant has not provided any evidence to support the assertion that it would be well-known to one skilled in the art.
Regarding the rejection of Claims 1-15 under 35 U.S.C. 101 as directed to abstract ideas without significantly more, Applicant argues that the claims have been amended to emphasize different steps of data transformation (page 20 of the present response).  However, data transformation in general constitutes a mental process unless it is clear that such data manipulation could not be performed in the mind alone or merely with pen and paper.  Applicant has not pointed out which data transformation steps are considered to be more than a mental process.  Applicant further argues that the claim now requires “collective data input from different devices” (page 20 of the present response); however, there appears to be no such requirement in the claims.  Applicant also argues that the format is marked “in order to use for prevention of future attacks” (page 20 of the present response).  However, again this intended use is not recited in the claims.  Further, the intended use that is recited in the claims only appears in the preamble and is not given patentable weight.  Applicant has not pointed out the nexus of any of these alleged advantages or practical applications with specific claim language that would provide these advantages or applications.
Regarding the rejection of Claims 1-15 under 35 U.S.C. 112(a) for failure to comply with the written description requirement, Applicant argues that an obsolete file format that has been replaced with a current file format and without security patch support is supported in paragraph 0032 of the specification (pages 20-21 of the present response).  However, although this paragraph does disclose that there is no security patch support for an obsolete file format, there is no discussion of the obsolete file format being replaced by a current file format.
Regarding the rejection of Claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Tadic et al, US Patent Application Publication 2018/0018464, and with particular reference to Claim 1, Applicant argues that Tadic is silent on any type of counter (pages 21-22 of the present response).  However, Tadic explicitly discloses a counter at least in paragraph 0066 (which was incorrectly cited as Figure 66 with respect to now canceled Claim 10 in the previous Office action).
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The objection to the disclosure for informalities is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.  The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn, because not all issues have been addressed, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0021, line 6 (see page 4 of the present response), the phrase “but not limited, to” should read “but not limited to,” with the comma after “to” rather than before.  In paragraph 0024, line 38 (see page 6 of the present response), there is no generic description provided for “FORTIDDOS”.  In paragraph 0027, line 41 (page 7 of the present response), it appears that “format” may be intended to read “formats”.  In paragraph 0052, lines 5 and 9 (see page 9 of the present response), it appears that the reference to “operation monitoring module 607” should instead use reference character 605.  In paragraph 0060, lines 3-10, it appears that the list could be clarified by separating the list items by semicolons, as it appears that certain list items may include internal commas.  
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

The amendment filed 12 September 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “an obsolete file database”, “a file format corresponding to a target application”, and “an obsolete file format that has been replaced with a current file format and without security patch support” (see amended paragraph 0007, pages 2-3 of the present response).
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 13 recites “the file format is changed from non-obsolete to obsolete responsive to not exceeding the threshold”.  There is not clear description of this feature in the specification.  Therefore, there is not clear antecedent basis for the claimed subject matter in the specification.  For further detail, see below with respect to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Objections

The objection to Claim 14 for informalities is NOT withdrawn because not all issues have been addressed, as detailed below.
Claims 14 and 15 are objected to because of the following informalities:  
In Claim 14, line 2, “sourced code” should read “source code”.
In Claim 15, line 7, it appears that “electronical” should read “electronically”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

The rejection of Claim 10 under 35 U.S.C. 101 is moot in light of the cancellation of the claim.  The rejection of Claims 1-9 and 11-15 under 35 U.S.C. 101 is NOT withdrawn, for the reasons detailed above.  The rejection is revised in light of the amended claims below.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Claim 1 recites a method that includes storing file formats in a database, capturing a file, determining a file format and if the file format is obsolete, and performing an action on the file including notifying a user, monitoring actions, and adjusting a counter.  The determination of the format and if it is obsolete is a mental process, because the determination of the format could be performed by inspection (i.e. looking at the file extension) and the determination if it is obsolete is performed by a database lookup (e.g. comparing the extension to a list of obsolete extensions).  This could be performed entirely in the mind or using pen and paper.  Further, adjusting a counter is a simple mental process or mathematical calculation (performing simple arithmetic).  Mental processes are one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  Abstract ideas are judicial exceptions as per MPEP § 2106.04(I).  See also Alice Corporation Pty. Ltd. v. CLS Bank, International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014).
This judicial exception is not integrated into a practical application because the claim does not recite a clear use or further action with respect to the determination of an obsolete file format.  Although the claim recites “performing an action to [sic] the file”, this appears to only require notifying a user of the format, or similarly, could merely include sending a warning to a user (as evidenced by Claim 11), both of which are merely insignificant post-solution activity as per MPEP § 2106.05(g).  The step of monitoring a user’s actions amounts to simple data gathering, which is also insignificant extra-solution activity as per MPEP § 2106.05(g).  The step of adjusting the counter is abstract as detailed above.  There is nothing that would result in a particular transformation, as per MPEP § 2106.05(c), nor does the claim require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  The recitations of a security device, a computer, and a network interface and network are at a generic level and constitutes nothing more than mere instructions to implement the abstract idea on a computer.  See MPEP § 2106.05(f).  The recitation of a firewall device in the preamble only recites a field of use or technological environment for the abstract idea as per MPEP § 2106.05(h), and is not given patentable weight because none of the recitations of intended use appear in the body of the claim.  The step of storing the formats in a database is insignificant extra-solution activity, and the step of capturing the file amounts to mere data gathering claimed in a generic manner and also constitutes insignificant extra-solution activity, as per MPEP § 2106.05(g).  There are no additional elements that apply or use the abstract in a meaningful way beyond merely linking the use of the judicial exception to a particular technological environment.  Therefore, the claim is not directed to a practical application of the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of capturing the file and performing the action (e.g. by sending a warning) are claimed at a high level of generality and are generally directed to receiving and sending data over a network or retrieving data from memory.  These have been recognized by the courts as well-understood, routine, and conventional functions.  See MPEP § 2106.05(d)(II), citing Symantec, TLI, OIP Techs., buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than an abstract idea.
Dependent Claims 2-9 and 11-13 only recite further high-level features of the security device or determining the file format, or repeating certain steps.  These only relate to further details of the abstract determinations, and are abstract for the same reasons as the independent claim and do not add significantly more to the abstract ideas recited in the independent claim.
Claim 14 is directed to a medium storing code that causes a processor to perform a method corresponding to that of Claim 1, which recites abstract ideas for similar reasons as detailed above.  The recitations of a computer-readable medium are at a generic level and constitute nothing more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f).  Therefore, the medium claim is not directed to significantly more than the abstract idea.
Claim 15 is directed to a system that includes a processor, interface, and memory storing code having functionality corresponding to the method of Claim 1, and recites abstract ideas for similar reasons as detailed above.  The recitations of a processor, memory, and network interface are at a generic level and constitute nothing more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f).  Therefore, the system claim is not directed to significantly more than the abstract idea.
Based upon consideration of all of the relevant factors with respect to the claims as an ordered combination and as a whole, Claims 1-15 are determined to be directed to abstract ideas without a practical application and without significantly more, as detailed above.  Therefore, based on the above analysis, the claimed inventions are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112

The rejections of Claim 10 under 35 U.S.C. 112(a) and (b) are moot in light of the cancellation of the claim.  The rejections of Claims 1-9 and 11-15 under 35 U.S.C. 112(a) for failure to comply with the written description requirement and under 35 U.S.C. 112(b) as indefinite are NOT withdrawn, because not all issues have been addressed and because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 was previously amended to recite “an obsolete file database”, “a file format corresponding to a target application”, and “an obsolete file format that has been replaced with a current file format and without security patch support”.  Claims 14 and 15 recite similar subject matter.  There appears to be no mention of these features in the specification.  Although the specification generally discloses a database of obsolete file formats, there is not clear disclosure of a database of obsolete files.  There also appears to be no mention in the specification of any target application, and there appears to no detail corresponding to the format that has been replaced with a current format without patch support.  Further, although Applicant has pointed to paragraph 0032 for support of the obsolete format that has been replaced with a current file format and without security patch support (pages 20-21 of the present response), it is noted that although this paragraph does disclose that there is no security patch support for an obsolete file format, there is no discussion of the obsolete file format being replaced by a current file format.  Additionally, although paragraph 0007 has been amended to include a paraphrase of the claims as currently amended, this is not sufficient to show support of the above claim limitations in the specification as originally filed.  Therefore, there is not clear written description of the claimed subject matter in the specification.  See also MPEP § 2163.04.
Claim 13 recites “the file format is changed from non-obsolete to obsolete responsive to not exceeding the threshold”.  There is not clear description of this feature in the specification.  Although the specification discloses marking a format as obsolete if it exceeds a threshold, there is no mention of changing the format to obsolete when it does not exceed the threshold.  Further, there is no support of changing the format from obsolete to non-obsolete if the threshold is not exceeded, if the opposite limitation was intended.  Additionally, Applicant has not pointed out where this claim is supported.  Therefore, there is not clear written description of the claimed subject matter in the specification.  See also MPEP § 2163.04.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “storing obsolete file formats in an obsolete file database” in lines 5-6.  It is not clear if this is intended to refer to storing a description of the formats or to some other manner of storing a format.  Further, it is not clear how a file database would be used to store a format.  The claim further recites “the file format” in lines 13, 15-16, 18-19, 21, 27, and 29, and also recites “the obsolete file format” in line 23.  It is not clear whether these limitations are intended to refer to one of the obsolete formats recited in line 5 or to the format corresponding to a target application in lines 11-12.  The claim additionally recites “notifying… a user of the obsolete file format” in lines 22-23.  It is not clear what the user is notified of.  The claim also recites “a user’s action of opening or non-opening the file” in lines 24-25.  It is not clear how “non-opening” is a positive action that is performed.  The claim further recites “adjusting, by the security device, an obsolete counter for the file format to a remote server” in lines 26-27.  It is not grammatically clear what the phrase “to a remote server” is intended to modify.  Further, the claim appears to omit any action to be taken if the file format is not obsolete, which amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claim 5 recites “the file format” in line 2.  It is not clear to which of the plural file formats this is intended to refer.
Claim 6 recites “the file format” in lines 2 and 3.  It is not clear to which of the plural file formats this is intended to refer.  The claim further recites “the file structure” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites “the file format” in line 2.  It is not clear to which of the plural file formats this is intended to refer.
Claim 8 recites “the file format” in line 11.  It is not clear whether this is intended to refer to the file format of the original file recited in Claim 1 or the file format of the embedded file recited in Claim 8, or to one of the plural obsolete file formats also recited in Claim 1.  Claim 8 further recites “the obsolete file format” in lines 11-12.  However, Claim 1 recites plural obsolete file formats, and it is not clear to which of the plural formats this is intended to refer.  Claim 8 additionally recites “an action” in line 13.  It is not clear whether this is intended to refer to the same action as in Claim 1 or to a distinct action.  Claim 8 also recites “the file” in line 13.  It is not clear whether this is intended to refer to the file recited in Claim 1 or to the embedded file recited in Claim 8.
Claim 9 recites “the file format” in lines 2-3, 5, and 7.  Because there are plural formats recited in Claim 1, it is not clear to which of these formats these limitations are intended to refer.
Claim 11 recites “the action to the file” in line 2.  It appears that this should read the security action on the file.  The claim further recites “sending a warning to a user” as an action on the file; however, sending a warning to the user does not perform any actions on or to the file.
Claim 12 depends on canceled Claim 10, and therefore the intended scope of the claim is ambiguous.
Claim 13 recites “the file format” in lines 2 and 4.  It is not clear to which of the plural formats this is intended to refer.  The claim further recites both that “the file format is changed from non-obsolete to obsolete responsive to the obsolete counter exceeding a threshold” and that “the file format is changed from non-obsolete to obsolete responsive to not exceeding the threshold”.  It is not clear what limitation this claim provides if a file format is changed from non-obsolete to obsolete regardless of the counter value.
Claim 14 recites “storing obsolete file formats in an obsolete file database” in lines 7-8.  It is not clear if this is intended to refer to storing a description of the formats or to some other manner of storing a format.  Further, it is not clear how a file database would be used to store a format.  The claim further recites “the file format” in lines 15, 17-18, 20-21, 23, 29, and 31, and also recites “the obsolete file format” in line 25.  It is not clear whether these limitations are intended to refer to one of the obsolete formats recited in line 7 or to the format corresponding to a target application in lines 13-14.  The claim additionally recites “notifying… a user of the obsolete file format” in lines 24-25.  It is not clear what the user is notified of.  The claim also recites “a user’s action of opening or non-opening the file” in lines 26-27.  It is not clear how “non-opening” is a positive action that is performed.  The claim further recites “adjusting, by the security device, an obsolete counter for the file format to a remote server” in lines 28-29.  It is not grammatically clear what the phrase “to a remote server” is intended to modify.  Further, the claim appears to omit any action to be taken if the file format is not obsolete, which amounts to a gap in the claim.  The above ambiguities render the claim indefinite
Claim 15 recites “storing obsolete file formats in an obsolete file database” in lines 9-10.  It is not clear if this is intended to refer to storing a description of the formats or to some other manner of storing a format.  Further, it is not clear how a file database would be used to store a format.  The claim also recites “a network interface” in line 12.  It is not clear whether this is intended to refer to the same interface recited in line 5 or to a distinct interface.  The claim further recites “the file format” in lines 19, 21, 24, 28, 34-35, and 37-38, and also recites “the obsolete file format” in lines 30-31.  It is not clear whether these limitations are intended to refer to one of the obsolete formats recited in line 10 or to the format corresponding to a target application in lines 16-17.  The claim additionally recites “notifying… a user of the obsolete file format” in lines 29-31.  It is not clear what the user is notified of.  The claim also recites “a user’s action of opening or non-opening the file” in lines 32-33.  It is not clear how “non-opening” is a positive action that is performed.  The claim further recites “adjusting, by the security device, an obsolete counter for the file format to a remote server” in lines 33-35.  It is not grammatically clear what the phrase “to a remote server” is intended to modify.  Further, the claim appears to omit any action to be taken if the file format is not obsolete, which amounts to a gap in the claim.  The above ambiguities render the claim indefinite
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 only requires that the file format is determined based on extension of the file; however, Claim 1 also requires determining the file format of the file based on a file extension, and therefore, Claim 5 does not further limit Claim 1 from which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadic et al, US Patent Application Publication 2018/0018464.
In reference to Claim 1, Tadic discloses a method that includes storing obsolete file formats in a database (paragraph 0053); a security device capturing a file received through a network interface on a computer or to be transmitted (Figure 3, step 302; paragraph 0033, receive files); determining a file format of the file based on a file extension and whether the format is obsolete by looking up in the database (Figure 3, step 304; paragraph 0034, determine type of file such as by extension matching; paragraph 0053); and performing a security action on the file if the format is obsolete (Figure 3, step 310; paragraph 0042, determine how to mitigate or remedy vulnerability from obsolescence) including notifying a user, monitoring actions, and adjusting a counter where a threshold determines whether the format is obsolete (paragraph 0042, mitigation and remedy actions; paragraph 0066, counter).
In reference to Claims 2-4, Tadic further discloses an antivirus application scanning files, a network security device intercepting files, or an add-on to a browser (Figures 1 and 2, system 100, vulnerabilities system 104/204; see also paragraphs 0030-0031 and 0033).
In reference to Claims 5-7, Tadic further discloses determining the format based on an extension, file structure, header, or magic bytes (paragraphs 0034-0035, extensions, magic bytes, rules for determining object type).
In reference to Claims 8, 12, and 13, Tadic further discloses determining a file format of an embedded file and whether the format of the embedded file is obsolete, and performing an action on the embedded file if the format is obsolete (Figure 3, step 304; paragraph 0034; Figure 3, step 310; paragraph 0042) as well as monitoring and counting the actions (see paragraph 0066).
In reference to Claim 9, Tadic further discloses checking the format in an obsolete file format list or requesting a remote server to check the format (see paragraph 0008; see also paragraphs 0034 and 0053).
In reference to Claim 11, Tadic further discloses sending a warning, quarantining the file, converting the file to a new format, deleting the file, or blocking transmission of the file (see paragraph 0042, mitigation and remedy actions include converting object).

Claim 14 is directed to a software implementation of the method of Claim 1, and is rejected by a similar rationale.
Claim 15 is directed to a computer having functionality corresponding to the method of Claim 1, and is rejected by a similar rationale, mutatis mutandis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492